DETAILED ACTION
The instant application having Application No. 16/459,069 filed on 1 July 2019 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 1 July 2019 and 23 November 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 8, it is unclear how changing the amount of resources to which the virtual machine has access can comprise both “decreasing the amount of the resources…and increasing the amount of the resources…” as an amount cannot be both decreased and increased at the same time. For the purposes of examination, this limitation is interpreted as “changing the amount of the resources to which the virtual machine has access comprises decreasing the amount of the resources to which the virtual machine has access or increasing the amount of the resources to which the virtual machine has access. Applicant is requested to clarify the claim.

Allowable Subject Matter
Claims 12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt et al. (U.S. 2017/0286146) (Hereinafter Voigt) in view of Palmer et al. (U.S. 2008/0141048) (Hereinafter Palmer).
As per claim 1, Voigt discloses a method for utilizing physical resources of a cloud-computing system, the method comprising: 
deploying a virtual machine on a server with resources, wherein at least a subset of the resources are available resources (see for example Voigt, this limitation is disclosed such that a deployment module deploys a plurality of virtual machines (claimed “deploying a virtual machine” inclusive) onto servers according to placement plans; paragraphs [0011], [0050]. Each server has a total quantity of resources available for allocating to virtual machines (i.e. claimed “server with resources, wherein at least a subset of the resources are available resources”) (paragraph [0013]), wherein a virtual machine may utilize some amount of the resources of the server on which it is deployed (paragraph [0016]));
granting the virtual machine access to an amount of the available resources (see for example Voigt, this limitation is disclosed such that a virtual machine may utilize some amount of the resources of the server on which it is deployed (i.e. claimed “granting the virtual machine access to an amount of the available resources”); paragraph [0016]); 
Voigt does not explicitly teach changing an amount of the resources to which a virtual machine has access; and terminating the virtual machine when the amount of the resources to which the virtual machine has access is less than a minimum amount.
However, Palmer discloses changing an amount of the resources to which a virtual machine has access (see for example Palmer, this limitation is disclosed such that a load balancer may limit the amount of resources available to a lower-priority virtual machine on a server (i.e. claimed “changing an amount of the resources to which a virtual machine has access”); paragraph [0037]); and 
terminating the virtual machine when the amount of the resources to which the virtual machine has access is less than a minimum amount (see for example Palmer, this limitation is disclosed such that when a utilization rate of a server approaches a given threshold, the lower-priority virtual machine is terminated; paragraph [0037]. This threshold is met when a current utilization rate of the server is above the threshold, the utilization rate representing the percentage of resources currently being utilized (i.e. not available) by the server (i.e. this threshold represents the amount of resources in use, which a virtual machine does not have access to, and thus also represents a “minimum amount” of not utilized resources to which a virtual machine has access); paragraph [0032]).
Voigt in view of Palmer is analogous art because they are from the same field of endeavor, resource management.
paragraph [0037]).
As per claim 2, Voigt in view of Palmer discloses the method of claim 1, further comprising causing the virtual machine to process a workload (see for example Voigt, this limitation is disclosed such that virtual machines include an application virtual machine on which a virtualized instance of an application is deployed and run (i.e. claimed “causing the virtual machine to process a workload”); paragraph [0016]).
As per claim 3, Voigt in view of Palmer discloses the method of claim 1, wherein the changing the amount of the resources to which the virtual machine has access is based at least in part on changes in allocation of the resources (see for example Palmer, this limitation is disclosed such that resources being limited to the lower-priority virtual machine (i.e. changing the amount of the resources to which the virtual machine has access) occurs when load balancer redistribution among virtual machines makes more resources available to the higher-priority virtual machine (i.e. “based at least in part on changes in allocation of the resources”); paragraph [0037]).
As per claim 4, Voigt in view of Palmer discloses the method of claim 3, wherein the changes in the allocation of the resources include changes in the allocation of the resources to higher priority virtual machines (see for example Palmer, this limitation is disclosed such that the load balancer redistribution makes more resources available to the higher-priority virtual paragraph [0037]).
As per claim 5, Voigt in view of Palmer discloses the method of claim 1, wherein the changing the amount of the resources to which the virtual machine has access is based at least in part on changes in use of the resources (see for example Palmer, this limitation is disclosed such that utilization rate of the server is tracked and changing resources between lower-priority and higher-priority virtual machines occurs when utilization rate approaches the given threshold (claimed “the changing the amount of the resources to which the virtual machine has access is based at least in part on changes in use of the resources”); paragraph [0037]).
As per claim 7, Voigt in view of Palmer discloses the method of claim 1, wherein granting the virtual machine access to the amount of the available resources comprises granting the virtual machine access to all the available resources (see for example Voigt, this limitation is disclosed such that the server utilization of a virtual machine can be equal to the maximum utilization capacity of the server (i.e. claimed “granting the virtual machine access to all the available resources”); paragraph [0030]).
As per claim 8, Voigt in view of Palmer discloses the method of claim 1, wherein the changing the amount of the resources to which the virtual machine has access comprises decreasing the amount of the resources to which the virtual machine has access or increasing the amount of the resources to which the virtual machine has access (see for example Palmer, this limitation is disclosed such that the resources available to the lower-priority virtual machine are limited (i.e. “decreasing the amount of resources to which the virtual machine has access”); paragraph [0037]).
the virtual machine has access to less than the minimum amount of the resources because one or more higher priority virtual machines cause less than the minimum amount of the resources to be available (see for example Palmer, this limitation is disclosed such that the lower-priority virtual machine its resource availability limited in order to make more resources available to the higher-priority virtual machine; paragraph [0037]).
As per claim 11, Voigt discloses a system for providing cloud-computing services, the system comprising: 
one or more processors (see for example Voigt, this limitation is disclosed such that there is a processor 602; Fig.6 and associated text); 
memory in electronic communication with the one or more processors (see for example Voigt, this limitation is disclosed such that there is a machine-readable medium (memory) connected to the processor; Fig.6 and associated text); and 
instructions stored in the memory, the instructions being executable by the one or more processors (see for example Voigt, this limitation is disclosed such that there are instructions stored in the machine-readable medium; Fig.6 and associated text) to: 
deploy a virtual container on a server with resources, wherein the virtual container has a minimum size (see for example Voigt, this limitation is disclosed such that a deployment module deploys a plurality of virtual machines (i.e. “virtual containers”, claimed “deploying a virtual container” inclusive) onto servers according to placement plans; paragraphs [0011], [0050]. Each server has a total quantity of resources available for allocating to virtual machines (i.e. claimed “server with resources, wherein at least a subset of the resources are available paragraph [0013]), wherein a virtual machine may utilize some amount of the resources of the server on which it is deployed (paragraph [0016])); 
grant the virtual container access to an amount of the resources on the server that are not being used (see for example Voigt, this limitation is disclosed such that a virtual machine may utilize some amount of the resources of the server on which it is deployed (i.e. claimed “granting the virtual machine access to an amount of the available resources”); paragraph [0016]); 
Although Voigt discloses deploying a virtual container on a server with resources, Voigt does not explicitly teach that a virtual container has a minimum size, changing the amount of the resources to which the virtual container has access based at least in part on changes in use of the resources and terminating the virtual container when the amount of resources on the server to which the virtual container has access is less than the minimum size.
However, Palmer discloses that a virtual container has a minimum size (see for example Palmer, this limitation is disclosed such that when a utilization rate of a server approaches a given threshold, a lower-priority virtual machine is terminated (there is a minimum amount of available resources of a server that causes a lower-priority virtual machine to be terminated, i.e. the virtual machine “has a minimum size” of allocated resources dictated by utilization rate threshold of the server); paragraph [0037]);
 changing the amount of the resources to which the virtual container has access based at least in part on changes in use of the resources (see for example Palmer, this limitation is disclosed such that a load balancer may limit the amount of resources available to a lower-priority virtual machine on a server (i.e. claimed “changing an amount of the resources to which a virtual machine has access”); paragraph [0037]); and 
terminating the virtual container when the amount of resources on the server to which the virtual container has access is less than the minimum size (see for example Palmer, this limitation is disclosed such that when a utilization rate of a server approaches a given threshold, the lower-priority virtual machine is terminated; paragraph [0037]. This threshold is met when a current utilization rate of the server is above the threshold, the utilization rate representing the percentage of resources currently being utilized (i.e. not available) by the server (i.e. this threshold represents the amount of resources in use, which a virtual machine does not have access to, and thus also represents a “minimum amount” of not utilized resources to which a virtual machine has access); paragraph [0032]).
Voigt in view of Palmer is analogous art because they are from the same field of endeavor, resource management.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Voigt by terminating a virtual machine based on percentage of resources in use by a host server as taught by Palmer because it would enhance the teaching of Voigt with an effective means of making more resources available to a higher-priority virtual machine while reducing overall power consumption of a server (as suggested by Palmer, see for example paragraph [0037]).
As per claim 13, Voigt in view of Palmer discloses the system of claim 11, wherein the instructions further comprise instructions being executable by the one or more processors to decrease the amount of the resources to which the virtual container has access when higher priority workloads use the- 47 -FILED ELECTRONICALLYDocket No. 406756-US-NP resources, wherein the higher priority workloads include workloads performed for virtual containers having a higher priority than the virtual container (see for example Palmer, this limitation is disclosed such that the lower-priority paragraph [0037]).
Regarding claim 14 it is an apparatus claim having similar limitations cited in claim 11.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 11.
As per claim 15, Voigt in view of Palmer discloses the server of claim 14, wherein the amount of the physical computing resources to which the virtual machine has access changes based at least in part on changes in unavailability of the physical computing resources (see for example Palmer, this limitation is disclosed such that resources being limited to the lower-priority virtual machine (i.e. changing the amount of the resources to which the virtual machine has access) occurs when load balancer redistribution among virtual machines makes more resources available to the higher-priority virtual machine and thus unavailable to the lower-priority virtual machine (i.e. “changes based at least in part on changes in unavailability of the physical computing resource”); paragraph [0037]).
As per claim 16, Voigt in view of Palmer discloses the server of claim 15, wherein the physical computing resources become unavailable at least when one or more other virtual machines with higher priority than the virtual machine use the physical computing resources (see for example Palmer, this limitation is disclosed such that resources being limited to the lower-priority virtual machine occurs when load balancer redistribution among virtual machines makes more resources available to the higher-priority virtual machine (i.e. “physical computing resources become unavailable at least when one or more other virtual machines with paragraph [0037]).  
As per claim 17, Voigt in view of Palmer discloses the server of claim 15, wherein the physical computing resources become unavailable at least when the physical computing resources are allocated to one or more other virtual machines with higher priority than the virtual machine (see for example Palmer, this limitation is disclosed such that resources being limited to the lower-priority virtual machine occurs when load balancer redistribution among virtual machines makes more resources available to the higher-priority virtual machine (i.e. “physical computing resources become unavailable at least when the physical computing resources are allocated to one or more other virtual machines with higher priority than the virtual machine”); paragraph [0037]).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Voigt (U.S. 2017/0286146) in view of Palmer (U.S. 2008/0141048) as applied to claim 5 above, and further in view of Bhardwaj et al. (U.S. 2015/0248418) (Hereinafter Bhardwaj).
	As per claim 6, Voigt in view of Palmer discloses the method of claim 5 (see rejection of claim 5 above), but does not explicitly teach the limitation wherein changes in the use of the resources include changes in the use of the resources by higher priority virtual machines.
	However, Bhardwaj discloses the limitation wherein changes in the use of the resources include changes in the use of the resources by higher priority virtual machines (see for example Bhardwaj, this limitation is disclosed such that reclamation/reallocation of resources allocated to a relatively low priority VM occurs when resources allocated to a relatively high priority VM has become scarce (i.e. utilization changes in resource usage that cause resource paragraph [0033]).
Voigt in view of Palmer is analogous art with Bhardwaj because they are from the same field of endeavor, resource management.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Voigt in view of Palmer by reallocating resources from a lower priority VM when resources allocated to a higher priority VM are scarce as taught by Bhardwaj because it would enhance the teaching of Voigt in view of Palmer with an effective means of managing compliance with factors of an SLA (service level agreement) (as suggested by Bhardwaj, see for example paragraph [0033]).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt (U.S. 2017/0286146) in view of Palmer (U.S. 2008/0141048) as applied to claims 1 and 14 above, respectively, and further in view of Kunze et al. (U.S. 2013/0054776) (Hereinafter Kunze).
As per claim 9, Voigt in view of Palmer discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein the minimum amount comprises a minimum number of processing cores to which the virtual machine must have access in order to continue operating.
	However, Kunze discloses the limitation wherein the minimum amount comprises a minimum number of processing cores to which the virtual machine must have access in order to continue operating (see for example Kunze, this limitation is disclosed such that the constraints for provisioning a virtual machine include a specified requirement for a minimum number of processor cores; paragraph [0032]).

It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Voigt in view of Palmer by specifying a minimum number of processor cores required for provisioning a VM as taught by Kunze because it would enhance the teaching of Voigt in view of Palmer with an effective means of making scaling decisions (as suggested by Kunze, see for example paragraph [0032]).
	As per claim 18, Voigt in view of Palmer discloses the server of claim 14 (see rejection of claim 14 above), but does not explicitly teach the limitation wherein the physical computing resources include a first type and a second type and the minimum size of the virtual machine specifies a first minimum amount of the first type of physical computing resource and a second minimum amount of the second type of physical computing resource.
	However, Kunze discloses that the physical computing resources include a first type and a second type and the minimum size of the virtual machine specifies a first minimum amount of the first type of physical computing resource and a second minimum amount of the second type of physical computing resource (see for example Kunze, this limitation is disclosed such that the constraints for provisioning a virtual machine include specified requirements for a minimum number of processor cores, a minimum processor power, minimum memory, and minimum bandwidth (i.e. there is at least “a first minimum amount of the first type of physical computing resource and a second minimum amount of the second type of physical computing resource”); paragraph [0032]).
Voigt in view of Palmer is analogous art with Kunze because they are from the same field of endeavor, resource management.
paragraph [0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ferris, James Michael (U.S. 2010/0050172) discloses identifying resource requirements for resource servers with respect to a guaranteed minimum for resources; paragraph [0021].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN R LABUD/            Examiner, Art Unit 2196